Exhibit 10.6

 
Hartford Loan No. BHM0J4YP7
 
ENVIRONMENTAL INDEMNITY AGREEMENT
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is executed as of July
1, 2010 by 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a New York
limited liability company, having its principal place of business c/o GJT REIT,
Inc., 444 Merrick Road, Lynbrook, New York 11563 (collectively, “Borrower”), and
GTJ REIT, INC., a Maryland corporation, having its principal place of business
at 444 Merrick Road, Lynbrook, New York 11563 (collectively with Borrower,
jointly and severally, “Indemnitor”) to and for the benefit of HARTFORD LIFE
INSURANCE COMPANY, HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY and HARTFORD
LIFE AND ANNUITY INSURANCE COMPANY, each a Connecticut corporation, having an
address c/o Hartford Investment Management Company, 55 Farmington Avenue,
Hartford, Connecticut 06105 (collectively, “Indemnitee”) and the other
Indemnified Parties.
 
RECITALS:
 
WHEREAS, Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of up to $45,500,000.00 which Loan shall be made pursuant to
that certain Fixed Rate Term Loan Agreement of even date herewith (the “Loan
Agreement”) and is secured by, among other things, a Consolidated, Amended and
Restated Mortgage, Security Agreement and Fixture Filing of even date herewith
from Borrower to Indemnitee (the “Mortgage”) encumbering, among other things,
certain real property located in Queens, New York, more particularly described
in Exhibit A attached hereto.
 
WHEREAS, Indemnitee is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnifications, representations, warranties, covenants and other
matters described in this Agreement for the benefit of Indemnified Parties.
 
WHEREAS, Indemnitor is entering into this Agreement to induce Indemnitee to make
the Loan.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Indemnified Parties as follows:
 
1.           Definitions.
 
(a)           As used in this Agreement, the following terms shall have the
following meanings:
 
“Current Remediation Programs” means the soil and groundwater remediation
programs currently in effect and ongoing under the supervision of the NYSDEC, as
more particularly described in the Environmental Reports.
 

 
 

--------------------------------------------------------------------------------

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, administrative order, any
administrative policy, protocol or guideline and the like, as well as common
law, relating to (i) protection of human health or the environment, (ii)
Hazardous Substances, and/or (iii) liability for or costs of other actual or
threatened danger to human health or the environment.  The term “Environmental
Law” includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act (including
the Superfund Amendments and Reauthorization Act of 1986); the Emergency
Planning and Community Right-to-Know Act; the Hazardous Materials Transportation
Act; the Resource Conservation and Recovery Act (including Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act.  The term “Environmental Law” also includes any
present and future federal, state and local laws, statutes ordinances, rules,
regulations, permits or authorizations and the like, as well as common law, that
(a) condition transfer of property upon a negative declaration or other approval
of a Governmental Authority of the environmental condition of the Property;
and/or (b) require notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property.
 
“Environmental Lien” means any and all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person.
 
“Environmental Reports” means any and all environmental reports with respect to
the Property and relating to the Current Remediation Program delivered to
Indemnitee in connection with the Loan and described on Exhibit B attached
hereto.
 
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, urea formaldehyde foam
insulation, lead-containing materials, radon, radioactive materials, flammables
and explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws.
 

 
2

--------------------------------------------------------------------------------

 

“Indemnified Parties” means Indemnitee, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, any Person
who may hold or acquire or will have held a full or partial interest in the Loan
(including Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Property, whether during the term of the Loan or as a part
of, or following, a foreclosure of the Loan and including any successors by
merger, consolidation or acquisition of all or a substantial portion of
Indemnitee's assets and business).
 
“Investors” means collectively, any purchaser, transferee, assignee, servicer,
participant or investor of or in the Loan.
 
“Losses” means any losses, damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including strict liabilities), obligations,
debts, diminutions in value, fines, penalties, charges, costs of Remediation
(whether or not performed voluntarily), amounts paid in settlement, foreseeable
and unforeseeable consequential damages, litigation costs, attorneys' fees,
engineers' fees, environmental consultants' fees, and investigation costs
(including costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
 
“NYSDEC” means the New York State Department of Environmental Conservation and
any other Governmental Authority that hereafter assumes or participates in the
supervision of the Current Remediation Programs.
 
“Release” means any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
 
“Remediation” means any (i) response, remedial, removal, or corrective action
with respect to Hazardous Substances; (ii) activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; (iii)
actions to prevent, cure or mitigate any Release; (iv) any action to comply with
any Environmental Laws or with any permits issued pursuant thereto; and/or (v)
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or evaluation relating to any
Hazardous Substances and/or any other environmental condition in, on or under
the Property.
 
(b)           Capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to such terms in the Loan Agreement.
 

 
3

--------------------------------------------------------------------------------

 

(c)           Unless otherwise noted, all “Section” references shall be to
Sections of this Agreement.  All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.  All references to the Loan Documents shall mean such document
as it is constituted as of the date hereof, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
2.           Environmental Representations and Warranties.  Subject to the
provisions of this Section 2, Indemnitor hereby represents to and for the
benefit of Indemnified Parties that except as otherwise disclosed by the
Environmental Reports:  (a) to Indemnitors’ knowledge, there are no Hazardous
Substances or underground storage tanks in, on, or under the Property, except
those that are both (i) in material compliance with all Environmental Laws and
in material compliance with all permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report; (b) to
Indemnitors’ knowledge, there are no past or present Releases in, on, under or
from the Property, other than any Releases which are the subject of the Current
Remediation Program, which have not been fully remediated in accordance with all
Environmental Laws; (c) except for those matters which are the subject of the
Current Remediation Program, Indemnitor does not know of, and has not received,
any written notice or other communication from any Person (including a
Governmental Authority) relating to any threat of any Release migrating to the
Property; (d) except for those matters which are the subject of the Current
Remediation Program, there is no known past or present material non-compliance
with any Environmental Law, or with permits issued pursuant thereto, in
connection with the Property which has not been fully remediated in accordance
with all Environmental Laws; and (e) Indemnitor does not know of, and has not
received, any written notice from any Person (including a Governmental
Authority) relating to Hazardous Substances or Remediation thereof in connection
with the Property, of possible liability of any Person pursuant to any
Environmental Law in connection with the Property, any other environmental
conditions in connection with the Property or any other property previously
owned or operated in common with all or any part of the Property (whether or not
such property shall have been combined with all or any of the Property in a
single property description), or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing.  Indemnitor has
delivered to Indemnitee, in writing, any and all material written information
relating to environmental conditions in, on, under or from the Property that is
known to Indemnitor (including any condition fully remediated in accordance with
Environmental Laws), including any reports relating to Hazardous Substances in,
on, under or from the Property and/or to the environmental condition of the
Property.
 
3.           Environmental Covenants.  Indemnitee acknowledges that Indemnitor,
pursuant to the NYC Leases, does not have any operational or management control
over the Property, and that there may be activities or conduct or omissions by
Tenants or subtenants that may constitute non-compliance with Environmental
Laws, and that Tenants or subtenants may have received notice of any such
non-compliance and may or may not be involved in the remediation of any
applicable conditions, none of which Indemnitor may have any
knowledge.  Indemnitor shall use
 

 
4

--------------------------------------------------------------------------------

 

good faith efforts to cause the Tenant under the NYC Leases to comply with the
following (and to the extent the NYC Leases are no longer in effect, Indemnitor
covenants and agrees that):  (a) all uses and operations on or of the Property,
whether by Indemnitor or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases in, on, under or from the Property, except those that are both (i) in
compliance with all Environmental Laws and with permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing; (c) there shall be no
Hazardous Substances (other than those being remediated under the Current
Remediation Programs) in, on, or under the Property, except those that are both
(i) in compliance with all Environmental Laws and in compliance with all permits
issued pursuant thereto and (ii) fully disclosed to Indemnitee in writing; (d)
Indemnitor shall keep the Property free and clear of all Environmental Liens;
(e) Indemnitor shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to Section 4, including providing all
relevant information and making knowledgeable Persons available for interviews
and, at its sole cost and expense, performing any environmental site assessment
or other investigation of environmental conditions in connection with the
Property, pursuant to any reasonable written request of Indemnitee in the event
that Indemnitee has a good faith belief that Indemnitor is not in material
compliance with all Environmental Laws and Current Remediation Program
(including sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
sharing with Indemnitee the reports and other results thereof, and Indemnitee
and the other Indemnified Parties shall be entitled to rely (by virtue of being
a named recipient or receiving a reliance letter from the issuer thereof) on
such reports and other results thereof; (f) Indemnitor shall, at its sole cost
and expense, comply with all reasonable written requests of Indemnitee to (i)
effectuate Remediation of any condition existing in violation of Environmental
Laws (including a Release) in, on, under or from the Property; (ii) comply with
any Environmental Law; (iii) comply with any directive from any Governmental
Authority; and (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environmental and/or the value of the
Property (provided, however, that any such written requests to modify or expand
the Current Remediation Programs or to require additional testing or
investigation with respect thereto may only be made by Lender to the extent
necessary to achieve, assure or verify compliance with the regulations and other
requirements of the NYSDEC); (g) Indemnitor shall not do, or allow any Tenant or
other user of the Property to do, any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
person, impairs or, in its reasonable judgment, may impair the value of the
Property, is contrary to any requirement of any insurer insuring the Property,
constitutes a public or private nuisance, constitutes waste, violates any
covenant, condition, agreement or easement applicable to the Property, in each
case to the extent resulting from the existence of any Hazardous Substance or by
violation of any Environmental Laws and permits issued pursuant thereto; and (h)
Indemnitor shall immediately notify Indemnitee in writing of (i) any presence of
any Hazardous Substance in, on or under the Property; (ii) any Release or
threatened Release in, on, under, from or migrating towards the Property; (iii)
any material non-compliance with any Environmental Laws related in any way to
the Property; (iv) any actual or potential Environmental Lien; (v) any required
or proposed Remediation relating to the Property; and (vi) any material written
notice or other communication of which Indemnitor becomes aware from any source
whatsoever (including a Governmental Authority) relating in any way to (A)
Hazardous Substances or Remediation thereof, (B) possible liability of any
Person pursuant to any Environmental Law or other environmental conditions in
connection with the Property, or (C) any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Agreement.
 

 
5

--------------------------------------------------------------------------------

 

4.           Indemnified Rights/Cooperation and Access.  In the event that any
Indemnified Party has a good faith belief that Indemnitor is not in material
compliance with its warranties, covenants and agreements relating to compliance
with any Environmental Laws or the Current Remediation Programs, then upon
reasonable prior written notice from Indemnitee, Indemnitor shall, at
Indemnitor's sole cost and expense, promptly cause an engineer or consultant
satisfactory to Indemnitee (in the exercise of its reasonable judgment) to
conduct an environmental assessment or audit (the scope of which shall be
determined in the reasonable judgment of Indemnitee) and take any samples of
soil, groundwater or other water, air, or building materials or any other
testing requested by Indemnitee (in the reasonable judgment of Indemnitee),
subject to the provisions of any Leases and the rights of Tenants and
subtenants, and promptly deliver to Indemnitee the results of any such
assessment, audit, sampling or other testing (provided, however, that any such
notice to require additional testing or investigation with respect to the
Current Remediation Programs shall be limited to such testing or investigation
necessary to achieve, assure or verify compliance with the regulations and other
requirements of the NYSDEC).  Notwithstanding the foregoing, if (i) such results
are not delivered to Indemnitee within a reasonable period, or (ii) any
Indemnified Party has a good faith belief that Indemnitor is not in material
compliance with its warranties, covenants and agreements relating to compliance
with any Environmental Laws, which non-compliance, in the reasonable judgment of
such Indemnified Party, endangers any Tenant of the Property or their guests or
the general public or may materially and adversely affect the value of the
Property, then upon reasonable prior notice to Indemnitor, any Indemnified Party
and any other Person designated by any Indemnified Party, including any
receiver, any representative of a Governmental Authority, and/or any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times upon reasonable prior notice to
Indemnitor (subject to the provisions of the Leases and the rights of Tenants
and subtenants thereunder) to assess any and all aspects of the environmental
condition of the Property and its use, including conducting any environmental
assessment or audit (the scope of which shall be determined in the judgment of
such Indemnified Party) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other testing deemed necessary or
appropriate by such Indemnified Party (in the reasonable judgment of such
Indemnified Party).  All reasonable costs and expenses incurred by any
Indemnified Party pursuant to this Section 4 shall be paid by, or, if paid by
any Indemnified Party, reimbursed by Indemnitor within the Demand Period, and
shall accrue interest at the Default Rate from the expiration of the Demand
Period until paid by Indemnitor.  Indemnitor shall reasonably cooperate with and
provide any Indemnified Party and any such person designated by such Indemnified
Party with access to the Property, subject to the rights of the Tenants or any
subtenants.  Indemnitor covenants and agrees, at its sole cost and expense, to
protect, defend, indemnify, release and hold Indemnified Parties harmless from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following (except to the extent that any of
the foregoing is attributable to or occasioned by the gross negligence or
willful misconduct of any Indemnified Party):  (a) any presence of any Hazardous
Substances in, on, above or under the Property; (b) any past, present or
threatened Release in, on, above, under or from the Property; (c) any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal,
 

 
6

--------------------------------------------------------------------------------

 

handling, transfer or transportation to or from the Property of any Hazardous
Substances; (d) any actual or proposed Remediation at any time in, under, on or
above the Property, including any Remediation pursuant to the Current
Remediation Programs; (e) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with the Property or operations thereon,
including any failure by Indemnitor, any other Borrower Party, and/or any Tenant
or other user of the Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing, or the threatened imposition, recording or filing, of any
Environmental Lien encumbering the Property; (g) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Agreement; (h) any past, present or threatened injury to,
destruction of or loss of natural resources in any way connected with the
Property, including costs to investigate and assess Losses; (i) any acts of
Indemnitor, any other Borrower Party, and/or any Tenant or other user of the
Property in arranging for disposal or treatment, or arranging with a transporter
for transport for disposal or treatment, of Hazardous Substances directly or
indirectly affecting the Property, at any facility or incineration vessel
containing Hazardous Substances; (j) any acts of Indemnitor, any other Borrower
Party, and/or any Tenant or other user of the Property in accepting any
Hazardous Substances affecting the Property for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release, or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for Remediation; and (k) any material misrepresentation set
forth in this Agreement or the Loan Agreement or any breach or failure to
perform any warranty, covenant or other obligations pursuant to this Agreement,
the Loan Agreement, the Note or the Mortgage.
 
5.           Duty to Defend and Attorneys and Other Fees and Expenses.  Upon
written request by any Indemnified Party, Indemnitor shall defend itself and
Indemnified Parties (if requested by any Indemnified Party, in the name of such
Indemnified Party) by attorneys and other professionals approved by Indemnified
Parties (such approval not to be unreasonably withheld) from and against any
action, suit, claim, demand, dispute or proceeding (collectively, an
“Enforcement Action”) arising or in any way connected, whether directly or
indirectly, to the Current Remediation Programs or any actual or alleged
violation of the representations, warranties and covenants in Sections 2 and
3.  Notwithstanding the foregoing, Indemnified Parties may, in their discretion
and at Indemnitor's sole cost and expense, engage their own attorneys and other
professionals to defend them from and against, or assist them in, any such
Enforcement Action.  Indemnitor may not compromise or settle any such
Enforcement Action without the consent of Indemnitee (which consent may be
issued or withheld in Indemnitee’s judgment) unless the claimant agrees as part
of the compromise or settlement that Indemnified Parties shall have no
responsibility or liability for the payment or discharge of any amount agreed
upon or other obligation to take any other action or any other exposure to
liability to such claimant.  Notwithstanding the foregoing and at the option of
Indemnified Parties, if Indemnified Parties engage their own attorneys to defend
them from and against, or assist them in, any Enforcement Action, excluding any
compromise or settlement relative to the Current Remediation Program, such
Indemnified Parties and their attorneys shall control the resolution of any
Enforcement Action, provided that no compromise or settlement shall be entered
without Indemnitor's consent (which consent shall not be unreasonably
withheld).  Within the Demand Period, Indemnitor shall pay or, in the discretion
of Indemnified Parties, reimburse Indemnified Parties for payments made, for all
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals engaged by and/or on behalf of
Indemnified Parties.
 

 
7

--------------------------------------------------------------------------------

 

6.           Unimpaired Liability.  The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Loan Agreement, the Note, the Mortgage or any of the other
Loan Documents.  In addition, the liability of Indemnitor under this Agreement
shall in no way be limited or impaired by (a) any extensions of time for
performance required by the Loan Agreement, the Note, the Mortgage or any of the
other Loan Documents, (b) any sale or transfer of all or part of the Property,
whether following foreclosure of the Mortgage or otherwise, (c) any exculpatory
provision in the Note, the Mortgage, or any of the other Loan Documents
otherwise limiting Indemnitee's recourse to the Property or to any other
security for the Obligations, or limiting Indemnitee's rights to a deficiency
judgment against Indemnitor, (d) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Loan Agreement, the
Note, the Mortgage or any of the other Loan Documents or by Indemnitor herein,
(e) the release, waiver or discharge of any Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
condition contained in any of the other Loan Documents by operation of law,
Indemnitee's voluntary act, or otherwise, (f) the release or substitution in
whole or in part of any security for the Obligations, (g) Indemnitee's failure
to record the Mortgage or file any UCC financing statements (or Indemnitee's
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the
Obligations, (h) any exercise or non-exercise by Indemnitee of any right or
privilege under this Agreement or any of the other Loan Documents, or (i) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Indemnitor or any Affiliate
of any Indemnitor, or any action by any trustee or receiver or by any court in
any such proceeding; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.
 
7.           Enforcement.  Indemnified Parties may enforce the obligations of
Indemnitor under this Agreement without first resorting to, or exhausting any
security or collateral under, or without first having recourse pursuant to, the
Loan Agreement, the Note, the Mortgage, or any of the other Loan Documents or
any of the Property, through foreclosure proceedings or otherwise, provided,
however, that nothing herein shall inhibit or prevent Indemnitee from suing on
the Note, foreclosing, or exercising any power of sale under, the Mortgage, or
exercising any other rights and remedies thereunder.  This Agreement is not
collateral or security for the Obligations, unless Indemnitee expressly elects
in writing to make this Agreement additional collateral or additional security
for the Obligations, which Indemnitee is entitled to do in its discretion.  It
is not necessary for a Potential Default or an Event of Default to have occurred
for Indemnified Parties to exercise their rights pursuant to this
Agreement.  Notwithstanding any provision of the Loan Agreement, the Note, the
Mortgage or any other Loan Document, the obligations pursuant to this Agreement
are exceptions to any non-recourse or exculpation provision of the Loan
Documents (including the terms and conditions set forth in Article 12 of the
Loan Agreement) and Indemnitor is fully and personally liable for such
obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.
 
8.           Survival.  The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.
 

 
8

--------------------------------------------------------------------------------

 

9.           Amounts Payable; Interest.  Any amounts payable to any Indemnified
Parties under this Agreement shall become due and payable within the Demand
Period, and shall bear interest at the Default Rate from the expiration of the
Demand Period until paid in full.  Wherever pursuant to this Agreement it is
provided that Indemnitor pay any costs and expenses, such costs and expenses
shall include reasonable legal fees and disbursements of Indemnified Parties and
shall include reimbursements for the reasonable expenses of the in-house staff.
 
10.           Waivers.  Indemnitor hereby:  (i) waives any right or claim of
right to cause a marshaling of Indemnitor's assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) relinquishes all
rights and remedies accorded by law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties; (iv) waives notice of acceptance hereof
and of any action taken or omitted in reliance hereon; (v) waives presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) waives all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose.  Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Obligations
until the Obligations shall have been fully and finally paid.
 
11.           WAIVER OF JURY TRIAL/SUBMISSION TO JURISDICTION.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, INDEMNITOR AND INDEMNITEE HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OR ANY EXERCISE OF
THEIR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR THE LOAN DOCUMENTS OR IN ANY WAY
RELATING TO THE LOAN OR THE PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR INDEMNITEE TO ENTER THIS AGREEMENT.  INDEMNITOR AND
INDEMNITEE HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURT IN THE STATE OF NEW YORK, COUNTY OF QUEENS, IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO
HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT
SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR STATE COURTS, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER
SECURITY DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR
THEREIN OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY
SUCH FEDERAL OR STATE COURTS.
 

 
9

--------------------------------------------------------------------------------

 

12.           Subrogation.  Indemnitor shall take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such
persons responsible for the presence of any Hazardous Substances at, in, on,
under, above or near the Property or otherwise obligated by law to bear the
cost.  Indemnified Parties shall be and hereby are subrogated to all of
Indemnitor's rights now or hereafter in such claims.
 
13.           Indemnitor's Representations and Warranties.  Each Indemnitor
represents and warrants to and for the benefit of Indemnified Parties that:
 
(a)           it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and the execution, delivery
and performance of this Agreement by Indemnitor has been duly and validly
authorized and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, and enforceable in accordance with
its terms;
 
(b)           its execution of, and compliance with, this Agreement is in the
ordinary course of business of Indemnitor and will not result in the breach of
any term or provision of the charter, by-laws, partnership or trust agreement,
or other governing instrument of Indemnitor or result in the breach of any term
or provision of, or conflict with or constitute a default under, or result in
the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Indemnitor or the Property is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Indemnitor or the Property is subject;
 
(c)           there is no action, suit, proceeding or investigation pending or,
to Indemnitor's knowledge, threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;
 
(d)           it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;
 
(e)           no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party is required in connection
with this Agreement; and
 

 
10

--------------------------------------------------------------------------------

 

(f)           this Agreement constitutes a valid, legal and binding obligation
of Indemnitor, enforceable against it in accordance with the terms hereof,
subject only to applicable bankruptcy, insolvency and similar laws affecting the
rights of creditors generally and subject, as to enforceability, to general
principles of equity.
 
14.           No Waiver. No course of dealing on the part of any Indemnified
Party, nor any failure or delay by any Indemnified Party with respect to
exercising any right, power or privilege of any Indemnified Party pursuant to
this Agreement or any of the other Loan Documents, shall operate as a waiver
thereof.
 
15.           Notice of Legal Actions.  Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any material notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or affecting the Property, and (b) any legal action brought against such party
or related to the Property, with respect to which Indemnitor may have liability
under this Agreement.  Such notice shall comply with the provisions of Section
18.
 
16.           Transfer of Loan.  Indemnitee may, at any time, sell, transfer or
assign the Note, the Loan Agreement, the Mortgage, this Agreement and the other
Loan Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates.  Indemnitee
may forward to each Investor and each prospective Investor and any servicer, all
documents and information which Indemnitee now has or may hereafter acquire
relating to Indemnitor and the Property, whether furnished by Indemnitor, any
guarantor or otherwise, as Indemnitee determines necessary or
desirable.  Indemnitor agrees to cooperate, and agrees to cause any guarantor to
cooperate, with Indemnitee in connection with any transfer made pursuant to this
Section 16, including the delivery of an estoppel certificate and such other
documents as may be reasonably requested by Indemnitee.  Indemnitor shall also
furnish, and Indemnitor hereby consents to Indemnitee furnishing to such
Investors, such prospective Investors or any servicer, any and all information
concerning the financial condition of Indemnitor and any and all information
concerning the Property and the Leases as may be requested by Indemnitee, any
servicer, any Investor or any prospective Investor in connection with any
outsourcing of servicing, sale, transfer or participation interest.  No exercise
by Indemnitee of any transfer rights pursuant to the Loan Documents shall
operate to release or diminish the duties, obligations or liabilities of
Indemnitor under this Agreement unless any such release is expressly granted in
writing by Indemnitee.
 
17.           Discretion of Indemnified Parties.  Wherever pursuant to this
Agreement (i) Indemnitee (or Indemnified Parties) exercises its judgment, or any
right given to it, to approve or disapprove any item, matter or course of
conduct, (ii) any arrangement or term is to be satisfactory to Indemnitee (or
Indemnified Parties), or (iii) any other decision or determination is to be made
by Indemnitee (of Indemnified Parties), the decision of Indemnitee to approve or
disapprove, the exercise of its judgment or discretion, all decisions that
arrangements, items, course of conduct or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.
 

 
11

--------------------------------------------------------------------------------

 

18.           Notices.  All notices or other written communications hereunder
shall be made in accordance with Section 11.1 of the Loan Agreement.
 
19.           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
 
20.           No Oral Change; Entire Agreement.  This Agreement, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Indemnitor or any Indemnified Party.  Any such modification, amendment, waiver,
extension, change, discharge or termination shall only be effective by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.  This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof.  This Agreement is, and shall be
construed to be, in addition to (and not in lieu of) any and all other duties,
responsibilities, obligations and/or liability which Indemnitor may have to any
of Indemnified Parties pursuant to the other Loan Documents or otherwise.  To
the extent, if any that the terms and conditions of this Agreement conflict with
the terms and conditions of any of the other Loan Documents, the terms and
conditions imposing the broader duties, responsibilities, obligations and/or
liability on Indemnitor shall prevail.
 
21.           Headings, Etc.  The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
 
22.           Number and Gender/Successors and Assigns; Joint and Several.  All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.  Without limiting the effect of specific references in
any provision of this Agreement, the term “Indemnitor” shall be deemed to refer
to each and every person comprising an Indemnitor from time to time, as the
sense of a particular provision may require, and to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Indemnitor, all of whom shall be bound by the provisions of this Agreement,
provided that no obligation of Indemnitor may be assigned except with the
written consent of Indemnitee (which may be granted or withheld in Indemnitee's
sole and absolute discretion).  Each reference herein to “Indemnitee” shall be
deemed to include its successors and assigns.  This Agreement shall inure to the
benefit of Indemnified Parties and their respective successors and assigns
forever.  If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.
 
23.           Rights Cumulative.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Loan Agreement, the Note, the Mortgage or the other Loan Documents or
would otherwise have at law or in equity.
 

 
12

--------------------------------------------------------------------------------

 

24.           Inapplicable Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part thereof; the
remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
to be legal, valid and enforceable.
 
25.           Governing Law.  This Agreement shall be governed in accordance
with the terms and provisions of the laws of the State of New York.
 
26.           Waiver of Punitive or Consequential Damages.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT TO THE EXTENT CONTEMPLATED
WITHIN THE DEFINITION OF “LOSSES” HEREUNDER, NEITHER INDEMNITOR NOR INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER OR TO ANY OTHER PERSON FOR ANY
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHICH MAY BE ALLEGED AS A RESULT
OF THIS AGREEMENT, OR THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING ANY BREACH
OR OTHER DEFAULT BY ANY PARTY HERETO.
 
27.           Limitation of Liability.  It is understood and agreed that no
party other than Indemnitor shall have any liability or obligation to Lender
under this Agreement.  No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of Indemnitor’s directors, officers, employees, or shareholders
(provided that the foregoing shall not limit the liability of GTJ REIT, Inc., by
virtue of it holding direct or indirect membership interests in Borrower).
 
[Remainder of this page intentionally left blank; Signature page to follow]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
 

 
165-25 147TH AVENUE, LLC,
   
a New York limited liability company
         
By:           Green Acquisition, Inc.,
   
                 a New York corporation, its sole member
               
                 By: _________________________          
   
                 Name:  Jerome Cooper
   
                 Title:    President
               
85-01 24TH AVENUE, LLC,
   
a New York limited liability company
         
By:           Triboro Acquisition, Inc.
   
                  a New York corporation, its sole member
               
                  By: _______________________ 
   
                  Name:  Jerome Cooper
   
                 Title:    President
               
GTJ REIT, INC.,
   
a Maryland corporation
               
                 By:_______________________
   
                 Name:  Jerome Cooper
   
                Title:    President
 


[Signature Page to Environmental Indemnity Agreement]
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS
 
 
STATE OF______________                        )
)      ss:
COUNTY _______________                       )
 
On this the ____ day of ______________, 2010, before me
_________________________, the undersigned officer, personally appeared
______________________ who acknowledged himself to be the ____________________
of Green Acquisition, Inc., a corporation and sole member of 165-25 147th
Avenue, LLC, a limited liability company and that he as such __________________,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing the name of the corporation and limited liability
company by himself as such _________________ and as his and its free act and
deed.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 

       
Notary Public
   
My Commission Expires:
 

 
STATE OF______________                        )
)      ss:
COUNTY _______________                       )
 
On this the ____ day of ______________, 2010, before me
_________________________, the undersigned officer, personally appeared
______________________ who acknowledged himself to be the ____________________
of Triboro Acquisition, Inc., a corporation and sole member of 85-01 24th
Avenue, LLC, a limited liability company and that he as such __________________,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing the name of the corporation and limited liability
company by himself as such _________________ and as his and its free act and
deed.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 
 

       
Notary Public
   
My Commission Expires:
 

 

[Acknowledgment Page to Environmental Indemnity Agreement]
 
 

--------------------------------------------------------------------------------

 

STATE OF______________                        )
)      ss:
COUNTY _______________                       )

 
On this the ____ day of ______________, 2010, before me
_________________________, the undersigned officer, personally appeared
______________________ who acknowledged himself to be the ____________________
of GTJ REIT, Inc., a corporation and that he as such __________________, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation by himself as such
_________________ and as his and its free act and deed.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 
 

       
Notary Public
   
My Commission Expires:
 


[Acknowledgment Page to Environmental Indemnity Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 
Block 13296 Lot 7


ALL that certain piece or parcel of land, situate, lying and being in the
Borough of Queens, City and State of New York, more particularly designated on
the Tax Map of the City of New York for the Borough of Queens as Lot 7, in Block
13296 on Section 56 thereof, as said map was on the 3rd day of November 1952.


 
Block 13296 Lot 14
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:
 


BEGINNING at a point on the southerly side of 146th Avenue, distant 141.57 feet
easterly from the corner formed by the intersection of the southerly side of
146th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 146th Avenue, 409.87 feet to
the corner formed by the intersection of the southerly side of 146th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 445.08 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 449.68 feet to a
point;


THENCE northerly at right angles or nearly so to 147th Avenue, 255.05 feet to a
point;


THENCE westerly along the northerly side of 146th Road, 99.96 feet to the corner
formed by the intersection of the northerly side of 146th Road with the easterly
side of Rockaway Boulevard;


THENCE northerly along the westerly side of Rockaway Boulevard, 110 feet;


THENCE easterly at right angles or nearly so to Rockaway Boulevard, 100.87 feet;


THENCE southerly at right angles or nearly so to the preceding course, 15 feet;


THENCE easterly at right angles or nearly so to the preceding course, 40 feet;


THENCE northerly at right angles or nearly so to the preceding course, 95 feet
to the southerly side of 146th Avenue at the point or place or BEGINNING.
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
Block 13296 Lot 101
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the northerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE northerly along the easterly side of Rockaway Boulevard, 193.91
feet to the corner formed by the intersection of the easterly side of Rockaway
Boulevard with the southerly side of 146th Road;


THENCE easterly along the southerly side of 146th Road, 98.63 feet to a point;


THENCE southerly at right angles or nearly so with the southerly side of 146th
Road, 195 feet to the northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 91.12 feet to the
point or place of BEGINNING.


 
Block 13298 Lot 11
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at a point on the southerly side of 147th Avenue, distant 112.66 feet
easterly from the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 320 feet to
the corner formed by the intersection of the southerly side of 147th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 170.57 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 321.17 feet;


THENCE northerly at right angles or nearly so to the northerly side of Farmers
Boulevard, 143.71 feet to the southerly side of 147th Avenue, at the point or
place of BEGINNING.




 
Exhibit A-2

--------------------------------------------------------------------------------

 


 
Block 13302 Lot 171
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of 167th Street;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 49.53 feet;


THENCE southerly at right angles or nearly so to the southerly side of 147th
Avenue, 175.48 feet to the northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 49.71 feet to the
corner formed by the intersection of the northerly side of Farmers Boulevard
with the easterly side of 167th Street;


THENCE northerly along the easterly side of 167th Street, 171.34 feet to the
corner at the point or place of BEGINNING.


 
Block 1080 Lot 1
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:


BEGINNING at the corner formed by the intersection of the easterly side of 85th
Street and the northerly side of 24th Avenue;


RUNNING THENCE northerly along the easterly side of 85th Street, 567 feet to a
point;


THENCE northeasterly along a curve to the right having a radius of 25 feet and
arc distance of 37.10 feet to the southerly side of 23rd Avenue;


THENCE easterly along the southerly side of 23rd Avenue, 438.82 feet more or
less to the corner formed by the intersection of the westerly side of 87th
Street and the southerly side of 23rd Avenue;


THENCE southerly along the westerly side of 87th Street, 629.92 feet to the
corner formed by the intersection of the westerly side of 87th Street and the
northerly side of 24th Avenue;


THENCE westerly along the northerly side of 24th Avenue, 460 feet to the corner
at the point or place of BEGINNING.


 

 
Exhibit A-3

--------------------------------------------------------------------------------

 


EXHIBIT B
 
LIST OF ENVIRONMENTAL REPORTS
 


Job Site
Report Type
Report Name
Date
Prepared by
165-25 147th Ave. Queens, NY
Baseline
Baseline Environmental for Green Bus Facility
December 14, 2005
?
Last Meeting Minutes
Meeting Minutes
May 24, 2010
Kris Almskog
Quarterly Semi-Annual Reports
Monitoring Well Installation and 1st Quarter 2007 Monitoring Well Sampling
Report
March 2007
Kris Almskog
Monitoring Well Installation and 2nd Quarter 2007 Monitoring Well Sampling
Report
June 2007
Kris Almskog
Monitoring Well Installation and 3rd Quarter 2007 Monitoring Well Sampling
Report
September 20, 2007
Kris Almskog
1st Half 2008 Semi-Annual Operation, Maintenance, and Monitoring Progress Report
January 28, 2008
Kris Almskog
2nd Half 2008 Semi-Annual Operation, Maintenance, and Monitoring Progress Report
July 21, 2008
Kris Almskog
Semi-Annual Monitoring Report March 2009
March 2009
Andy Lockwood
Semi-Annual Monitoring Report September 2009
September 2009
Kris Almskog
Semi-Annual Monitoring Report January 2010
January 2010
James Mulvey
Remedial Action Plan
RAP Report
January 28, 2008
Kris Almskog
Stipulation Agreement
Stipulation Agreement
December 12, 2006
NYSDEC
UST Closure Report
UST Closure Report
August 2000
?
Investigations
Phase I ESA
September 19, 2005
LiRo Engineers




 
Exhibit B-1

--------------------------------------------------------------------------------

 



85-01 24th Street, Jackson Heights, NY
Baseline
Baseline Environmental Assessment for Triboro Coach Facility
December 14, 2005
?
Last Meeting Minutes
Minute Meetings
May 24, 2010
Kris Almskog
Quarterly Reports
Monitoring Well Installation and First Quarter 2007 Monitoring Well Sampling
Report
June 2007
Andy Lockwood
Third and Fourth Quarter 2007 Groundwater Sampling (23-45 87th Street and 85-01
24th Avenue combined)
January 2008
Bryan Devaux
Third and Fourth Quarter 2007 Groundwater Sampling (85-01 24th Avenue only)
February 2008
Bryan Devaux
First and Second Quarter 2008 Groundwater Sampling
August 2008
Bryan Devaux
Third Quarter 2008 Groundwater Sampling
December 2008
Bryan Devaux
First Quarter Monitoring Report 2009
March 2009
Bryan Devaux
Second Quarter Monitoring Report 2009
June 2009
Bryan Devaux
Third Quarter Monitoring Report 2009
September 2009
Bryan Devaux
Fourth Quarter Monitoring Report 2009
December 2009
Kris Almskog and Jim Mulvey
First Quarter Monitoring and Well Installation Report 2010
May 2010
Kris Almskog and Jim Mulvey
Stipulation Agreement
Stipulation Agreement
January 16, 2007
NYSDEC
UST Closure Report
UST Closure Report
October 1, 2002
?
Investigations
Phase I ESA
September 22, 2005
LiRo Engineers
Limited Phase II ESI
December 27, 2005
LiRo Engineers
Phase I and II ESA
January 2005
Malcolm Piernie
CBS / PBS
CBS - Notice of Violation
2007
NYSDEC
MTA letter regarding their intent to remove methanol tanks
June 5, 2007
MTA
Tank Closure Report
February 5, 2008
The Franklin Company


 
Exhibit B-2

--------------------------------------------------------------------------------

 